Citation Nr: 1308441	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness, to include as being secondary to or aggravated by a service-connected disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from December 1942 to July 1944. 

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision dated in April 2007, by the Department of Veterans Affairs (VA) Regional Office (RO), in Portland, Oregon, that denied the appellant's claim for benefits.  The Board would note that when the appellant appealed that decision he also appealed the RO's action that denied entitlement to service connection for cholecystitis on a secondary basis.  

In October 2010, the Board issued a Decision/Remand that denied entitlement to service connection for cholecystitis on a secondary basis and remanded the remaining issue.  The claim was remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  The record indicates that the claim was remanded again in May 2011 and again in April 2012.  

Upon reviewing the development in toto that has occurred since the Board issued it's Decision/Remand of October 2010, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the Board, through its instructions in its three remands, sought to obtain medical information concerning the etiology of the appellant's claimed dizziness.  Taken in toto, the Board finds that the medical information, including the opinions obtained since October 2010, fulfills the Board's taskings.  Upon completion of the most recent tasking, the AMC then issued a SSOC that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's October 2010 Decision, the Remand of May 2011, and the Remand of April 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

A disability manifested by dizziness is not shown to be causally or etiologically related to any disease, injury, or incident during service, or any of the appellant's service-connected disabilities and disorders.  


CONCLUSION OF LAW

A disability manifested by dizziness was not incurred in or aggravated by the appellant's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service, and it is not secondary to or aggravated by a service-connected disabilities or the medications used for the treatment of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This World War II veteran has come before the VA asking that service connection be granted for a disability that has been manifested by dizziness.  It has been averred by the appellant that either his service-connected disabilities or the medications that he has used for treatment have caused the dizziness or made it worse, and as such, asks that benefits be granted on a secondary basis.  The RO has denied his claim and he has appealed to the Board for review.  

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA) -
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2012). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, over the long course of this appeal, letters have been sent to the appellant by the RO and the AMC advising him of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the RO sent letters to the appellant informing him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to assist as required by the VCAA with respect to the issue now before the Board.  VA satisfied its duty to notify by means of numerous letters that have been sent to the appellant from the AOJ and the AMC since the start of this appeal.  These letters have informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's, and VA's, respective duties for obtaining evidence or providing information.  The record further indicates that the appellant's service treatment records, VA medical records, and VA examination reports and opinions are all of record.  There is no indication that there is any outstanding evidence that should be obtained. 

Moreover, the appellant was afforded a number of VA examinations in conjunction with his claim in order to obtain information concerning the existence and etiology of a disability manifested by dizziness.  The Board finds that the VA examinations taken in toto offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examinations and subsequent reports involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the examination reports are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


II.  Laws and Regulations - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  Moreover, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

III.  Facts and Analysis

As previously reported, the appellant seeks service connection for a chronic disability manifested by dizziness.  Two separate March 1944 service medical treatment records note complaints of "dizzy spells", one indicating that such was the result of getting up from a chair (and that such had been occurring for a period of three months).  Nevertheless, he has focused his arguments by averring that dizziness is related to his service-connected hearing loss or tinnitus, or secondary to medication for his service-connected disabilities.  

The record reflects between the time the appellant left the service in 1944 to 2000, there were no complaints involving dizziness or ataxia.  It was not until February 

2000 that the post-service medical records show complaints involving dizziness.  The Board would note that at that time, the examiner or recorder assessed that the "dizziness that may be middle ear, [central nervous system], or Rx induced".  Additional VA treatment records from 2000 to 2009 show repeated complaints of dizziness.  However, those same records do not classify the dizziness as an actual disability, disorder, or disease.  Moreover, the reports/records are negative for a finding that the complained of dizziness was a permanent and chronic disorder, disability, or disease.  

In February 2009, the appellant underwent a VA Ear Disease Examination.  The examination purpose was to obtain an opinion as to whether the purported vertigo/dizziness was secondary to the appellant's service-connected bilateral hearing loss.  The appellant was examined and the doctor who examined the appellant provided the following observations:

	. . . He states he does not get dizziness, he does not have a spinning sensation; he does not describe vertigo.  He states it is primarily when he is sitting down and he gets up and starts to move around.  He will feel light-headed.  He may have to sit back down.  It will pass within 30 seconds.  He does not lose consciousness.  He does not have any neurological symptoms.  He states he will have this after he has been on the treadmill. . . . He has no associated nausea.  He has no associated vomiting.  He does not blackout.  His vision does not black out.

....

3.  NO evidence of any current active ear disease.
4.  Lightheadedness with positional movement.

DISCUSSION:
It is my opinion that more likely than not his lightheadedness is not related to his impaired hearing.  The symptoms started approximately 2 1/2 years ago.  They do not sound like vestibular symptoms.  He does not have vertigo.

It is therefore my opinion that these lightheadedness episodes that he has are, more likely than not, not related to any active ear disease or related to his hearing loss.

A second examination was accomplished in November 2010.  Prior to the examination, the examiner reviewed the appellant's complete claims folder and then examined the appellant.  Upon completion of the examination, the appellant was diagnosed as suffering from bilateral hearing loss with tinnitus.  Also diagnosed was chronic ataxia secondary to cerebrovascular disease.  The examiner then provided the following opinion:

It is my opinion that more likely than not the patient's imbalance or dizziness is not related to any active ear disease.  It is well documented that he has cerebrovascular disease, and has had a cerebellar infarct, and in my opinion, this more likely than not, is the cause of his imbalance and ataxia.  

An addendum to the November 2010 was proffered by the VA examiner in June 2011.  The examiner wrote:

Dizziness and ataxia in my opinion are more likely than not, not related to the patient's hearing loss or tinnitus.  It is my opinion that they are not related to any mediation for treatment of his hearing loss or tinnitus.


DISCUSSION:
My above impression is based upon the following.

The patient had onset of what he considers lightheadedness which is ataxia and difficulty walking in 2006.

The patient does not have any history of active ear disease by history or physical examination.

On September 15, 2010 the patient had a CT of his head done at the Roseburg VA Hospital.  He has an old infarct in the left cerebellar hemisphere.  He also has chronic white matter ischemia indicating angioneuropathy.

On October 5, 2010, he was seen by his primary care provider . . . who indicated the patient had dizziness most likely related to cerebellar infract.

In June 2010, the patient saw a local otolaryngologist here in Roseburg . . . [who] indicated that he felt that his ears were not the cause of his dizziness.

Therefore, based on the above information, it is my opinion that it is at least as likely as not that the veteran's chronic ataxia is not related to his service connected bilateral hearing loss and/or tinnitus.  It is also my opinion that it is at least as likely as not that the veteran's chronic ataxia is not caused by or worsened by medications for this service connected disability.  

Further clarification was provided from the same examiner in May 2012.  At that time, he was asked to comment on whether the appellant's chronic ataxia was aggravated by his service-connected bilateral hearing loss and/or tinnitus.  The comments provided included the following:

There is a note that indicated that the patient did complain of dizziness on March 6, 1944, when he was in service.  This is actually when he was admitted to the hospital for peptic ulcer disease.  He had extensive problems with his stomach and peptic ulcer disease while in the service and after being discharged from the service.  I find no other indication in his service medical records or in those medical records following discharge from the service where there was a complaint of dizziness. . . . 

	. . . I cannot find anything in his healthcare record that indicates dizziness prior to 2000.

....

	. . . an optometrist here at the Roseburg VA indicated that patient complained of dizziness secondary to tiotropium eye drops which is an anticholinergic drop.  I do not see that the patient was service connected for an eye condition.  I do not think the mediation is cause of this patient's dizziness as his symptoms started prior to using those eye drops, going back as far as 2000.

....

It is my opinion that more likely than not his dizziness and ataxia is not related to the time he was in service nor is it related to his hearing loss or tinnitus.  His dizziness and ataxia started long after his discharge from the service, and as near as I can tell, the very earliest I can find is 2000 in his medical records. The main symptoms became more severe in 2006.  He subsequently has been diagnosed with having a prior cerebellar infarct which most likely is the reason for his ataxia and dizziness.  His prior examination shows no evidence of an active ear disease.

I do not have anything in the current medical records that indicate that medical treatment for any of his above service medical conditions contributes to his ataxia or dizziness.  

In sum, the probative evidence is as follows:  the appellant states that it is his opinion that his current dizziness or ataxia, while not caused by or the result of service, is secondary to a service-connected disability or the medications he has taken for the treatment of a service-connected disability or, alternatively, that a service-connected disability aggravates the nonservice-connected condition.  The service medical treatment records are negative for any symptoms of or findings suggesting that the appellant's current dizziness began in service.  There is no medical evidence of record showing that the appellant began suffering from dizziness or ataxia, or the manifestations thereof, within one year of his discharge from service.  There are the above-noted VA medical opinions of record.  Lastly are the statements proffered by the appellant. 

The Board has first considered whether service connection is warranted for a dizziness classified as an organic disease of the nervous system on a presumptive basis.  First, there is no medical evidence of record that attributes the appellant's claimed dizziness to an organic disease of the nervous system.  Moreover, even if it was considered as such, the record fails to show that the appellant manifested dizziness to a degree of 10 percent within the one year following his active duty service discharge in 1944.  As such, presumptive service connection is not warranted for dizziness.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Next, the Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence). 

Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, the examination results of February 2009, November 2010, June 2011, and May 2012, taken in toto or read together, are not equivocal or speculative.  These medical examinations and reviews clearly discuss why the appellant's current dizziness is not related to service, is not secondary to a service-connected disability, is not secondary to medications taken for any treatment for a service-connected disorder, and is not the result of being aggravated by a service-connected disability.  The medical examiners were thorough in their review of all of the medical evidence of record and clearly explained the sequence of lack of medical causation in their opinions.  The VA examiners were not equivocal, vague, or ambiguous with their assertions and, with respect to the contrary assertion provided by the appellant, they discussed their reasoning as to why the appellant's opinion was faulty and without merit.  In other words, the Board believes that the VA health care providers provided sound reasoning in their analysis of the situation.  The VA examiners reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  

Here, medical experts have fairly considered all the evidence and their opinions, taken together, may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such opinions.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiners' opinions on which it bases its determination that service connection for a disability manifested by dizziness, to include as being secondary to a service-connected disorder or aggravated by a service-connected disability or secondary to medications taken for treatment of a service-connected disability is not warranted.  In other words, the Board attaches the most significant probative value to the opinions of February 2009, November 2010, June 2011, and May 2012, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

With respect to the appellant's claim and the statements made by him concerning the etiology of his current disorder, the Board would point out that he has merely made the statements in support of his claim.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed condition that resulted from his military service or any incidents therein or that the condition is related to or caused by a service-connected disorder or that it has been aggravated by such a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  This is especially true when the statements are compared to the comprehensive analysis provided by the VA doctors in February 2009, November 2010, June 2011, and May 2012.  

As to the appellant's assertions, and those of his accredited representatives, the Board must weigh the credibility and probative value of the evidence.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. at 303, the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d at 1372, determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board does not doubt the credibility of the appellant when he reported his beliefs that his dizziness was caused by or began in or was the result of his active service, or that it is secondary to a service-connected disability, or that his ataxia is the result of medications used for treatment of a service-connected disorder, or that somehow his service-connected disabilities have aggravated his ataxia/dizziness.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He could report that he has dizziness or light-headedness.  However, he is not competent to provide complex medical opinions regarding the etiology of the dizziness.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

Moreover, even if the Board found that the appellant was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  He has never provided any type of analysis as to why the VA examiners' opinions were faulty and without merit.  Accordingly, his statements are not entitled to any probative value. 

Hence, based on the foregoing discussion, the Board finds that the appellant's claim must be denied.  While the appellant has been diagnosed with dizziness or ataxia, the weight of the medical evidence is against a finding that this disorder is related to his military service, a service-connected disability, or has been aggravated by a service-connected disorder.  On these facts, the preponderance of the objective medical evidence of record is against the claim.  Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a disability manifested by dizziness, to include as being secondary to or aggravated by a service-connected disability, is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


